                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


TALF STUART HINSON,

                      Petitioner,

vs.                                                  Case No.:      3:16-cv-769-J-39JBT
                                                                    3:11-cr-122-J-37JBT
UNITED STATES OF AMERICA,

                      Respondent.


                                             ORDER

       This case is before the Court on Petitioner Talf Stuart Hinson’s Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (Civ. Doc. 1, § 2255 Motion) and

Supporting Memorandum (Civ. Doc. 14, Memorandum). 1 Hinson argues that the Court

incorrectly sentenced him under the Armed Career Criminal Act (ACCA) in light of the

United States Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551

(2015). The United States has responded (Civ. Doc. 21, Response), and Hinson has

replied (Civ. Doc. 22, Reply). The parties have also filed supplemental briefs (Civ. Doc.

27, Government’s Supplemental Response; Civ. Doc. 29, Hinson’s Supplemental

Response), which the Court has reviewed along with Hinson’s supplemental authorities

(Civ. Docs. 15, 25) and the government’s notice of expanding the record (Civ. Doc. 28).

Thus, the matter is ripe for review.

       Under 28 U.S.C. § 2255 and Rule 8(a) of the Rules Governing Section 2255



1      Citations to the record in the underlying criminal case, United States v. Talf Stuart Hinson,
No. 3:11-cr-122-J-37JBT, will be denoted as “Crim. Doc. __.” Citations to the record in the civil 28
U.S.C. § 2255 case, No. 3:16-cv-769-J-39JBT, will be denoted as “Civ. Doc. __.”
                                                 1
Proceedings 2, the Court has determined that a hearing is not necessary to resolve the

merits of this action. See Rosin v. United States, 786 F.3d 873, 877 (11th Cir. 2015) (an

evidentiary hearing on a § 2255 motion is not required when the petitioner asserts

allegations that are affirmatively contradicted by the record or patently frivolous, or if in

assuming the facts that he alleges are true, he still would not be entitled to any relief). For

the reasons set forth below, Hinson’s § 2255 Motion is due to be denied.

    I.      Background

         On May 24, 2011, a grand jury indicted Hinson on three counts of possession of a

firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g) and 924(e). (Crim. Doc. 1,

Indictment). Pursuant to a written plea agreement, Hinson pled guilty to the first count in

exchange for the United States agreeing to dismiss the second and third counts. (Crim.

Doc. 31, Plea Agreement). The Presentence Investigation Report (PSR) recommended

that Hinson be sentenced as an armed career criminal. PSR at ¶ 29. The PSR identified

four prior convictions as ACCA predicates: (1) felonious restraint and breaking-and-

entering in North Carolina; (2) assault with a deadly weapon inflicting serious injury

(“AWDWISI”) in North Carolina 3; (3) felonious child abuse and felonious restraint in North

Carolina; and (4) aggravated battery with a deadly weapon in Florida. Id. Hinson did not

object to the ACCA enhancement. (See Addendum to PSR); (Crim. Doc. 33, Hinson’s

Sentencing Memorandum); (Civ. Doc. 28-9, Sentencing Transcript at 5-10). The Court



2
         Rule 8(a) of the Rules Governing Section 2255 Proceedings requires the Court to review
the record, including any transcripts and submitted materials, to determine whether an evidentiary
hearing is warranted before resolving a § 2255 motion.
3        The PSR suggests that Hinson was convicted of assault with a deadly weapon with intent
to kill, PSR at ¶¶ 29.b, 36, but the judgment shows that Hinson was ultimately convicted of
AWDWISI instead, Civ. Doc. 28-1.


                                                2
adopted the PSR’s sentencing guidelines calculation and sentenced Hinson to the

mandatory minimum term of 180 months in prison. Sentencing Transcript at 10, 18.

         The Court entered an Amended Judgment on February 8, 2012. (Crim. Doc. 49,

Amended Judgment). Hinson did not appeal his conviction or sentence. A little over four

years later, Hinson filed the instant § 2255 Motion.

   II.          The ACCA and Johnson

         Under 18 U.S.C. § 922(g), a person convicted of being a felon in possession of a

firearm is ordinarily subject to a maximum term of imprisonment of 10 years. Under the

ACCA, however, that person is subject to an enhanced mandatory minimum sentence of

15 years in prison if he has three or more prior convictions for a violent felony or a serious

drug offense, or both. 18 U.S.C. § 924(e)(1). The ACCA defines the term “violent felony”

as “any crime punishable by imprisonment for a term exceeding one year” that

         (i)      has as an element the use, attempted use, or threatened use of
                  physical force against the person of another; or

         (ii)     is burglary, arson, or extortion, involves use of explosives, or
                  otherwise involves conduct that presents a serious potential risk of
                  physical injury to another.
18 U.S.C. § 924(e)(2)(B)(i)-(ii) (emphasis added). Subsection (i) is referred to as the

“elements clause,” the first nine words of subsection (ii) are referred to as the “enumerated

offense” clause, and the rest of subsection (ii), which is emphasized above, is referred to

as the “residual clause.” Mays v. United States, 817 F.3d 728, 731 (11th Cir. 2016).

         In Johnson v. United States, the Supreme Court held that the residual clause is

unconstitutionally vague. 135 S. Ct. at 2557-58, 2563. However, the Supreme Court made

clear that the elements clause and the enumerated offense clause remain unaffected. Id.



                                                3
at 2563. Later, in Welch v. United States, 136 S. Ct. 1257 (2016), the Supreme Court held

that Johnson applies retroactively on collateral review.

       For a prisoner to successfully challenge his ACCA sentence based on Johnson, he

must prove “more likely than not” that reliance on the residual clause led the sentencing

court to impose the ACCA enhancement. Beeman v. United States, 871 F.3d 1215, 1220-

22 (11th Cir. 2017), cert. denied, –– S. Ct. ––, 2019 WL 659904 (Feb. 19, 2019).

       Only if the movant would not have been sentenced as an armed career
       criminal absent the existence of the residual clause is there
       a Johnson violation. That will be the case only (1) if the sentencing court
       relied solely on the residual clause, as opposed to also or solely relying on
       either the enumerated offenses clause or elements clause (neither of which
       were called into question by Johnson) to qualify a prior conviction as a violent
       felony, and (2) if there were not at least three other prior convictions that
       could have qualified under either of those two clauses as a violent felony, or
       as a serious drug offense.

Id. at 1221. “If it is just as likely that the sentencing court relied on the elements or

enumerated offenses clause, solely or as an alternative basis for the enhancement, then

the movant has failed to show that his enhancement was due to use of the residual clause.”

Id. at 1222.

       Whether the sentencing court relied on the residual clause is a “historical fact,”

which is determined by reference to the state of affairs that existed at the time of

sentencing. See id. at 1224 n.5. Thus, court decisions rendered afterward holding that an

offense does not qualify under the elements clause or the enumerated offense clause

“cast[ ] very little light, if any, on th[is] key question of historical fact.” Id. A prisoner can

prove that the sentencing court relied on the residual clause by pointing to “direct evidence:

comments or findings by the sentencing judge indicating that the residual clause was relied

on and was essential to application of the ACCA in that case.” Id. at 1224 n.4. Alternatively,




                                                4
absent direct evidence, there will “sometimes be sufficient circumstantial evidence to show

the specific basis of the enhancement,” such as statements in the presentence

investigation report (PSR) or concessions by the prosecutor that the elements clause and

enumerated offense clause were inapplicable. Id. A prisoner may also circumstantially

prove that the ACCA sentence depended on the residual clause “if the law was clear at

the time of sentencing that only the residual clause would authorize a finding that the prior

conviction was a violent felony.” Id. at 1224 n.5 (emphasis added). However, if “‘the

evidence does not clearly explain what happened … the party with the burden loses.’” Id.

at 1225 (quoting Romine v. Head, 253 F.3d 1349, 1357 (11th Cir. 2001)).

   III.      Timeliness

          Before discussing the merits, the Court addresses the United States’ argument that

Hinson’s § 2255 Motion is untimely. Response at 3. The United States asserts that

Hinson’s § 2255 Motion is untimely because “Johnson does not affect his sentence or

excuse the late filing of his motion.” Id. at 4.

          Under the Antiterrorism and Effective Death Penalty Act (AEDPA), there is a one-

year statute of limitations for a federal prisoner to file a motion to vacate, set aside, or

correct sentence. 28 U.S.C. § 2255(f). The limitations period runs from the latest of four

possible triggering dates. Id. Hinson contends that the motion is timely under § 2255(f)(3).

§ 2255 Motion at 7. Under § 2255(f)(3), a prisoner may file a motion to vacate within one

year of “the date on which the right asserted was initially recognized by the Supreme Court,

if that right has been newly recognized by the Supreme Court and made retroactively

applicable to cases on collateral review.” 28 U.S.C. § 2255(f)(3). Hinson contends that the

motion is timely because he filed it within one year of the Supreme Court’s decision in


                                                   5
Johnson, which the Supreme Court held in Welch to be retroactively applicable on

collateral review. § 2255 Motion at 7.

       The Eleventh Circuit’s discussion in Beeman, 871 F.3d at 1219-21, about how to

apply the statute of limitations is instructive. In Beeman, the prisoner filed a § 2255 motion

raising three arguments:

       First, he contended that the Johnson decision invalidated his ACCA
       sentences because when he was sentenced in 2009 his Georgia conviction
       for aggravated assault would have qualified as a violent felony under the
       residual clause of the ACCA. Second, he pointed out that his aggravated
       assault conviction was not a violent felony under the enumerated offenses
       clause because assault is not included in that list of crimes. And third, he
       argued that a conviction under the Georgia aggravated assault statute does
       not now qualify as a violent felony under the elements clause. In making that
       argument about the elements clause he relied heavily on the Supreme
       Court’s 2013 decision in Descamps v. United States, 570 U.S. 254, 133 S.
       Ct. 2276, 186 L.Ed.2d 438 (2013), which is one in a line of Supreme Court
       decisions describing how federal courts should determine whether an
       offense qualifies as a predicate offense under the ACCA’s enumerated
       offenses and elements clauses. See Mathis v. United States, 579 U.S. ––––
       , 136 S.Ct. 2243, 195 L.Ed.2d 604 (2016); Descamps, 133 S. Ct.
       2276; Shepard v. United States, 544 U.S. 13, 125 S.Ct. 1254, 161 L.Ed.2d
       205 (2005); Taylor v. United States, 495 U.S. 575, 110 S.Ct. 2143, 109
       L.Ed.2d 607 (1990).

Beeman, 871 F.3d at 1218.

       The Eleventh Circuit determined that Beeman’s § 2255 motion was timely to the

extent he raised a Johnson claim, but that it was untimely to the extent he raised a

Descamps claim. Id. at 1220. The Eleventh Circuit explained that

       [a] Johnson claim and a Descamps claim make two very different assertions.
       A Johnson claim contends that the defendant was sentenced as an armed
       career criminal under the residual clause, while a Descamps claim asserts
       that the defendant was incorrectly sentenced as an armed career criminal
       under the elements or enumerated offenses clause.

Id. Under § 2255(f)(3), a prisoner may bring a claim based on Johnson within the one-year

anniversary of that decision because Johnson announced a newly recognized right that



                                              6
applies retroactively on collateral review. Id. at 1219 (citing Welch, 136 S. Ct. at 1268).

However, “the Descamps decision cannot qualify as a triggering date under § 2255(f)(3)”

because “Descamps did not set out a newly recognized right.” Id. at 1220. “As a result, if

[Beeman’s] § 2255 motion raised a Johnson claim, that claim was timely, but any other

claim the motion raised – including a Descamps claim – was untimely.” Id.

      The court determined that Beeman had raised both types of claims in his § 2255

motion. Id. “He focused largely on an argument that the 2013 Descamps decision meant

that his Georgia conviction for aggravated assault could no longer qualify as a violent

felony under the elements clause. That is obviously a Descamps claim.” Id. But to the

extent Beeman argued that the district court relied on the residual clause to classify his

Georgia conviction for aggravated assault as a violent felony, and that Johnson entitled

him to be resentenced, “[t]hat sounds like a Johnson claim.” Id. Thus the court ruled that

Beeman’s Descamps claim was time-barred but that his Johnson claim was not. Id.

      Like in Beeman, Hinson raises both a Johnson claim and Descamps claims. Hinson

argues that his “sentence was enhanced based in part on prior convictions that can only

qualify as ACCA predicates under the residual clause,” and thus that his ACCA sentence

must be vacated in light of Johnson. § 2255 Motion at 4; Memorandum at 1, 3. That

certainly sounds like a Johnson claim. But Hinson also argues that his prior convictions for

breaking-and-entering, AWDWISI, and aggravated battery with a deadly weapon do not

qualify as violent felonies under the elements clause or the enumerated offense clause.

Memorandum at 3-14. In doing so, he relies extensively on Descamps and its line of cases.

Id. at 3-4, 6, 10, 11, 13. These are Descamps claims.

      Accordingly, the Court determines that Hinson’s § 2255 Motion is timely to the




                                             7
extent he raises a Johnson claim, i.e., that the Court applied the ACCA enhancement

based on the now-defunct residual clause. However, the Court determines that Hinson’s

§ 2255 Motion is time-barred to the extent he raises claims based on Descamps and its

progeny. In other words, Hinson’s arguments that the Court incorrectly classified his prior

convictions for breaking-and-entering, AWDWISI, and aggravated battery as violent

felonies under the elements clause or the enumerated offense clause are untimely.

    IV.      The Merits

          Turning to the merits, Hinson is not entitled to relief on his Johnson claim because

he has not carried his threshold burden under Beeman. The record does not establish that

the residual clause “actually adversely affected the sentence he received.” Beeman, 871

F.3d at 1221 (citing In re Thomas, 823 F.3d 1345, 1349 (11th Cir. 2016)).

          According to the PSR and the Shepard 4 documents provided by the government,

Hinson had four prior felony convictions, consisting of: (1) breaking-and-entering and

felonious restraint under North Carolina law; (2) AWDWISI under North Carolina law5; (3)

felony child abuse and felonious restraint under North Carolina law; and (4) aggravated

battery with a deadly weapon under Florida law. PSR at ¶ 29; Civ. Docs. 28-1 through 28-

7. Based on these prior convictions, the Probation Office recommended that Hinson be

sentenced as an armed career criminal. PSR at ¶ 29. Hinson objected to other statements

in the PSR but he did not object to the ACCA enhancement. See Addendum to PSR;

Sentencing Transcript at 5-10; Hinson’s Sentencing Memorandum. Indeed, Hinson

seemed to concede that he qualified as an armed career criminal. See Hinson’s



4         Shepard v. United States, 544 U.S. 13 (2005).
5         See Footnote 3, supra.


                                                 8
Sentencing Memorandum at 1; Sentencing Transcript at 11.

       The Probation Office did not indicate whether the prior convictions qualified as

violent felonies under the elements clause, the enumerated offense clause, or the residual

clause. Nor did the Probation Office indicate whether the elements clause or enumerated

offense clause were inapplicable. The Court also did not identify which clauses applied (or

did not apply), probably because Hinson did not contest the ACCA enhancement, creating

no reason for the Court to do so.

       The only indication about which clauses the Court might have relied on comes from

the government’s sentencing memorandum. (Crim. Doc. 34; United States’ Sentencing

Memorandum). And that evidence is only circumstantial, because there is no indication

that the Court agreed or disagreed with the government’s categorization of the prior

convictions. In the sentencing memorandum, the United States argued that Hinson’s prior

convictions for (1) aggravated battery with a deadly weapon, (2) felonious restraint, (3)

AWDWISI, and (4) felonious restraint or breaking-and-entering were violent felonies under

the ACCA. United States’ Sentencing Memorandum at 5-6. Specifically, the United States

argued that Hinson’s prior convictions for AWDWISI and aggravated battery with a deadly

weapon were violent felonies under the elements clause. Id. at 7-9. The United States also

argued that all four convictions qualified as violent felonies under the residual clause. Id.

at 9-14. Finally, the United States argued that Hinson’s prior conviction for breaking-and-

entering qualified as a generic burglary under the enumerated offense clause. Id. at 13

n.7. Among other cases, the United States pointed the Court to United States v.

Thompson, 421 F.3d 278, 284 (4th Cir. 2005), where the Fourth Circuit Court of Appeals

held that North Carolina breaking-and-entering is the equivalent of generic burglary under




                                             9
the ACCA. 6

       Thus, the record does not make clear what role, if any, the residual clause played

in the Court’s decision to sentence Hinson as an armed career criminal. The United States

urged the Court to classify AWDWISI and aggravated battery under the elements clause,

the residual clause, or both. The United States urged the Court to classify breaking-and-

entering under the enumerated offense clause, the residual clause, or both. The Court

never indicated whether it accepted or rejected any of these classifications. Yet, even if

the Court accepted the United States’ arguments, that still would not clarify matters

because the United States advanced alternative bases for classifying the prior convictions.

The record therefore does not establish what Hinson must prove under Beeman: that “the

sentencing court relied solely on the residual clause, as opposed to also or solely relying

on either the enumerated offenses clause or elements clause … to qualify a prior

conviction as a violent felony.” Beeman, 871 F.3d at 1221 (emphasis added).

       Moreover, the case law did not make “clear at the time of sentencing that only the

residual clause would authorize a finding that” Hinson’s prior convictions were violent

felonies. Beeman, 871 F.3d at 1224 n.5 (emphasis added). The Court can locate no

binding precedent, or any decision at all, issued on or before the date of sentencing

(January 26, 2012) holding that Florida aggravated battery with a deadly weapon,

AWDWISI, or North Carolina breaking-and-entering could qualify as a violent felony only

under the residual clause. On the other hand, there was case law at the time holding that



6       The United States also suggested that breaking-and-entering qualified as a generic
burglary by citing to United States v. Rainer, 616 F.3d 1212 (11th Cir. 2010), abrogated by United
States v. Howard, 742 F.3d 1334, 1343-45 (11th Cir. 2014), where the Eleventh Circuit held that
third-degree burglary under Alabama law was a violent felony under the enumerated offense
clause.


                                               10
North Carolina breaking-and-entering qualified as a generic burglary under the

enumerated offense clause. Thompson, 421 F.3d at 284; United States v. Farrior, 202 F.

App’x 643, 644-45 (4th Cir. 2006); United States v. Bowden, 975 F.2d 1080, 1083-85 (4th

Cir. 1992). There was also case law around the time that suggested aggravated battery

with a deadly weapon and AWDWISI (or a similar crime) could qualify as a violent felony

under the elements clause. See United States v. Orozco, 579 F. App’x 172, 174 (4th Cir.

2014) (defendant conceding that AWDWISI was a “crime of violence,” apparently under

18 U.S.C. § 16’s elements clause); Bland v. United States, 563 F. App’x 842, 843 (2d Cir.

2014) (concluding that North Carolina AWDWISI “[o]bviously … satisfies the ‘use,

attempted use, or threatened use of physical force’ element of the ACCA.”); Turner v.

Warden, Coleman FCI (Medium), 709 F.3d 1328, 1338-39, 1341 (11th Cir. 2013) (Florida

aggravated assault and Florida aggravated battery with a deadly weapon are violent

felonies under the ACCA’s elements clause), abrogated on other grounds by Johnson, 135

S. Ct. 2551; United States v. Dominguez, 426 F. App’x 715, 717 (11th Cir. 2011) (Florida

aggravated assault, specifically, assault with a deadly weapon without intent to kill,

categorically involved the threatened use of physical force); United States v. Wright, 181

F. App’x 914, 917 (11th Cir. 2006) (concluding that Florida aggravated battery conviction

involved the use, attempted use, or threatened use of physical force against another

person). Given the rulings of other courts around the time of Hinson’s sentencing, it is just

as likely the Court could have classified the aggravated battery and AWDWISI convictions

under the elements clause as the residual clause.

       The Court recognizes that over two years after Hinson’s sentencing, two district

courts, joined by the Fifth Circuit Court of Appeals in an unpublished opinion, ruled that




                                             11
AWDWISI does not categorically qualify as a violent felony under the ACCA’s elements

clause. United States v. Ocampo-Cruz, 561 F. App’x 361, 365-66 (5th Cir. 2014); Hunt v.

United States, No. 1:04CR414-1, 2016 WL 4183311 (M.D.N.C. Aug. 5, 2016); United

States v. Geddie, 125 F. Supp. 3d 592 (E.D.N.C. 2015). However, the Eleventh Circuit

cautioned against relying on decisions issued after a defendant’s sentencing that rule out

application of the elements clause or the enumerated offense clause. Beeman, 871 F.3d

at 1224 n.5. “What we must determine is a historical fact: was [Hinson] in 20[12] sentenced

solely per the residual clause?” Id. Later-issued decisions “cast[ ] very little light, if any, on

th[is] key question of historical fact” and thus “would not answer the question before us.”

Id. Indeed, the Eleventh Circuit has affirmed the denial of relief under Johnson even where

later-decided precedents meant the petitioner’s prior convictions would not have qualified

as ACCA predicates under the elements or enumerated offense clauses. E.g., Ziglar v.

United States, –– F. App’x ––, 2018 WL 6505435, at *4 (11th Cir. Dec. 11, 2018).

       Accordingly, based on the available record and the state of the law in January 2012,

Hinson has not proved more likely than not that the Court imposed the ACCA

enhancement based on the residual clause. Beeman, 871 F.3d at 1221-22. The United

States identified the elements clause and the enumerated offense clause as a possible

basis for qualifying three of Hinson’s prior convictions as violent felonies. “If it is just as

likely that the sentencing court relied on the elements or enumerated offenses clause,

solely or as an alternative basis for the enhancement, then the movant has failed to show

that his enhancement was due to use of the residual clause.” Id. at 1222. That is what

happened here. Because Hinson has not carried his threshold burden of proof under




                                               12
Beeman, he is not entitled to relief from his ACCA sentence. 7

    V.      Conclusion
         The Court has determined that Hinson has raised a timely Johnson claim and that

his claims under Descamps are time-barred. The Court further determines that Hinson has

not “show[n] that – more likely than not – it was use of the residual clause that led to the

sentencing court’s enhancement of his sentence.” Beeman, 871 F.3d at 1221-22.




7        Even if Hinson were sentenced today, it appears he would likely still qualify for the ACCA
enhancement. Hinson’s prior Florida conviction for aggravated battery with a deadly weapon is a
violent felony under the elements clause. Turner, 709 F.3d at 1341; see also United States v.
Golden, 854 F.3d 1256, 1257 (11th Cir. 2017) (Turner is still binding). Hinson’s prior conviction for
breaking and entering, in violation of N.C. Gen. Stat. § 14-54(a) (1992), is the equivalent of generic
burglary and therefore is a violent felony under the enumerated offense clause. United States v.
Mungro, 754 F.3d 267, 272 (4th Cir. 2014); United States v. Beatty, 702 F. App’x 148, 150-51 (4th
Cir. 2017) (“North Carolina Breaking and Entering’s ‘building’ element sweeps no broader than
generic burglary’s ‘building’ element.”).
         Finally, Hinson’s prior conviction for felony child abuse, in violation of N.C. Gen. Stat. § 14-
318.4(a) (1995), appears to be a violent crime under the elements clause. Felony child abuse is a
general intent crime, meaning that the defendant need not specifically intend to cause the child
“serious physical injury,” one of the elements of the offense. State v. Oakman, 191 N.C. App. 796,
800, 663 S.E.2d 453, 457 (N.C. Ct. App. 2008) (citations omitted). The defendant could be culpably
negligent or reckless with respect to causing serious physical injury. Id. at 800-01, 663 S.E.2d at
457. But, the defendant must intend to apply the force or commit the assault that results in the
serious injury. N.C. Gen. Stat. § 14-318.4(a) (1995); cf. Oakman, 191 N.C. at 797, 663 S.E.2d at
455 (defendant admitted to being rough with the infant, though he did not intend to hurt him, and
physician witnesses found that the infant had been severely shaken). The North Carolina Court of
Appeals said as much in State v. Krider: “[T]o prove intent in felonious child abuse, the State does
not have to show that defendant intended that the injury be serious, only that he intentionally
inflicted an injury that proved to be serious.” 138 N.C. App. 37, 43, 530 S.E.2d 569, 573 (N.C. Ct.
App. 2000) (citation omitted); see also State v. Williams, 154 N.C. App. 176, 178, 571 S.E.2d 619,
621 (N.C. Ct. App. 2002) (“The element of intent is satisfied if the defendant intentionally causes
injury to the child and that injury turns out to be serious.”). As such, North Carolina felony child
abuse appears analogous to Florida felony battery (another general intent crime), which the
Eleventh Circuit held categorically involves the use, attempted use, or threatened use of physical
force against another person. United States v. Vail-Bailon, 886 F.3d 1293, 1303-08 (11th Cir. 2017)
(en banc). Like Florida felony battery, felony child abuse requires the intentional application of force
that happens to result in a serious injury (even if not specifically intended), but this is enough to
qualify as the use of violent physical force.
         The Court does not resolve the parties’ dispute about whether the United States waived
reliance on the felony child abuse conviction. See Government’s Supplemental Response at 5-12;
Hinson’s Supplemental Response at 5-9. The Court only makes these observations to suggest
that Hinson would still qualify as an armed career criminal under current precedent.


                                                  13
Therefore, in accordance with the Rules Governing Section 2255 Proceedings in the

United States District Courts, it is hereby ORDERED:

    1. Petitioner Talf Stuart Hinson’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside,

        or Correct Sentence (Civ. Doc. 1) is DENIED.

    2. The Clerk should enter judgment in favor of the United States and against Hinson,

        and close the file.

    3. If Hinson appeals the denial of his motion, the Court denies a certificate of

        appealability (COA). 8 Because this Court has determined that a COA is not

        warranted, the Clerk shall terminate from the pending motions report any motion to

        proceed on appeal as a pauper that may be filed in this case. Such termination shall

        serve as a denial of the motion.

        DONE AND ORDERED at Jacksonville, Florida this 9th day of April, 2019.




lc 19

Copies:
Counsel of record
Petitioner


8       This Court should issue a COA only if a petitioner makes “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make this substantial showing,
Petitioner “must demonstrate that reasonable jurists would find the district court’s assessment of
the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282
(2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were
‘adequate to deserve encouragement to proceed further,’” Miller-El v. Cockrell, 537 U.S. 322, 335-
36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Upon due consideration, this
Court finds that a COA is not warranted.


                                                14
